In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                             ___________________
                               NO. 09-12-00342-CV
                             ___________________

         IN RE COMMITMENT OF LARRY DALE LANZONE
__________________________________________________________________

                On Appeal from the 435th District Court
                     Montgomery County, Texas
                   Trial Cause No. 11-12-12933-CV
__________________________________________________________________

                           MEMORANDUM OPINION

      The State of Texas filed a petition to commit appellant Larry Dale Lanzone

as a sexually violent predator. See Tex. Health & Safety Code Ann. §§ 841.001-

.151 (West 2010 & Supp. 2012). A jury found that Lanzone is a sexually violent

predator, and the trial court signed a final judgment and an order of civil

commitment. In his sole appellate issue, 1 Lanzone challenges the trial court’s

overruling of his objections to allegedly improper comments made by the State



      1
       Lanzone originally asserted an issue concerning the trial court’s denial of
his requested jury questions, but he filed a letter brief in which he stated his desire
to abandon that issue.
                                          1
during closing argument. We affirm the trial court’s judgment and order of civil

commitment.

      In his sole issue, Lanzone argues that the trial court improperly overruled his

objection to comments made by counsel for the State during closing argument.

Lanzone complains specifically of the following portion of the State’s closing

argument, and the trial court’s ruling thereon:

      Why do so many doctors, forensic experts use those tests, because
      they have been tested through research and literature to help an expert
      understand a person’s risk. They told us that Mr. Lanzone given his
      age, given his sexual history, given all the information about his
      victims and the people . . . he sexually assaulted, he is a risk to
      commit future acts of sexual violence. But that’s not some number,
      that is a standard that these experts use based on research and
      literature.

            [Defense counsel] asked you to get over it, to get pas[t] the
      offenses, and I find that quite offensive.

           [Defense counsel]: I’m going to object to the criticism, Your
      Honor.

           THE COURT: Overruled. She has a right to respond to your
      arguments.

      Attorneys have great latitude to indulge in “flights of oratory.” Sw.

Greyhound Lines, Inc. v. Dickson, 236 S.W.2d 115, 119 (Tex. 1951). However,

counsel should “confine the argument strictly to the evidence and to the arguments

of opposing counsel.” Tex. R. Civ. P. 269(e). Attorneys should not engage in

                                          2
personal criticism of each other during jury argument. Id. To obtain a reversal

based upon improper jury argument, Lanzone must show “(1) an error[,] (2) that

was not invited or provoked, (3) that was preserved by the proper trial predicate,

such as an objection, a motion to instruct, or a motion for mistrial, and (4) was not

curable by an instruction, a prompt withdrawal of the statement, or a reprimand by

the judge.” Standard Fire Ins. Co. v. Reese, 584 S.W.2d 835, 839 (Tex. 1979).

      Viewing the complained-of portion of the State’s closing argument in

context, it is clear that counsel for the State was not criticizing opposing counsel

personally, but was instead criticizing counsel’s argument that encouraged the jury

to look beyond Lanzone’s sexually violent offenses because Lanzone has changed.

Lanzone has not shown that error occurred. See id.; see also Tex. R. Civ. P. 269(e).

Accordingly, we overrule Lanzone’s issue and affirm the trial court’s judgment

and order of civil commitment.

      AFFIRMED.



                                            ________________________________
                                                   STEVE McKEITHEN
                                                        Chief Justice


Submitted on June 20, 2013
Opinion Delivered July 11, 2013
Before McKeithen, C.J., Kreger and Horton, JJ.
                                       3